DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.

Status of the Claims
Claims 1, 3-11, 16-17, 23, and 26-28 are currently pending. 
Claims 1, 3-9, 11, 16-17, and 28 are withdrawn. 
Claims 10, 23, and 26-27 are rejected.   

Response to Amendment/Arguments
The Amendment filed 10/16/2020 is not
Applicant’s arguments have been fully considered and are addressed below: 

35 USC § 112 Rejection
The rejection of claim 20 under 35 USC 112(b) has been overcome by cancellation of the claim. The rejection has been withdrawn.

The rejection of claim 10 under 35 USC 112(d) has been overcome by rewriting the claim in independent form. The rejection has been withdrawn.

35 USC § 102 Rejection
The declaration under 37 CFR 1.132 filed on 10/16/2020 has been considered and is sufficient to overcome the 102(a)(1) rejection of claims 10, 20 and 22-26 over Kramer et al. in view of Chmielewski et al. The declaration provides the following persuasive statements that elucidate Kramer’s teaching that 25(OH)D (a.k.a. 25(OH)VitD3) supplementation involves supplementation with vitamin D2 or D3, as opposed to direct supplementation with 25(OH)D: 
    PNG
    media_image1.png
    378
    710
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    381
    712
    media_image2.png
    Greyscale

Therefore, the rejection has been withdrawn. 

Restriction/Election
New claim 27 is directed to the elected invention/species and is examined therewith.
New claim 28 is directed to a non-elected invention/species and is withdrawn.
Claims 1, 3-9, 11, 16-17, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eastwood et al. Clin. Sci. Molec. Med. 1977, 52, 499-508 as evidenced by Abrass, C. Obesity and the Kidney (Ed. G. Wolf) 2006, 151, 106-121 and Chmielewski et al. Kidney Int. 2009, 75, 338.
Eastwood teaches “[f]ive patients with the osteomalacia of chronic renal failure were given 50-100 nmol of 25-hydroxy vitamin D3 intravenously per day for 24-28 days. [] Significant improvement in bone mineralization, intestinal calcium absorption and muscle strength occurred in the patients with the greatest rise in plasma 25-hydroxy vitamin D.” Eastwood 499 (left column).
According to Abrass, “ Epidemiologic, as well as experimental evidence, establish that abnormalities in lipid metabolism contribute to progressive chronic kidney disease (CKD). Moreover, CKD patients develop a secondary form of dyslipidemia that heightens the risk for development of cardiovascular disease (CVD) [1, 2]. This secondary dyslipidemia mimics metabolic syndrome as it is characterized by an increase in serum triglyceride (TG) (elevated VLDL-remnants/IDL), and a reduction in high-density lipoprotein (HDL) cholesterol [2, 3].
Instant claims 10 and 26 are anticipated by Eastwood which teaches the instant method for treating a metabolic disease in a subject in need thereof, comprising administering 25(OH)D, 
wherein the disease is chronic renal failure, a.k.a. chronic kidney disease, which is a metabolic disease associated by dyslipidemia (or dysregulation of lipid metabolism) as evidenced by Abrass, 
wherein SREBP hyper-activation is inherently inhibited by 25(OH)D because 25(OH)D is a SREBP inhibitor as evidenced by the instant specification paragraphs 12-13, and as evidenced by Chmielewski et al. which teach that elevated levels of SREBPs are implicated in chronic kidney disease (e.g., second paragraph of the left column explains that “gene expression and protein abundance of SREBPs are increased in white adipose tissue and livers of chronic kidney disease rats”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Drincic et al. J. Clin. Endocrinol. Metab. 2013, 98, 4845-4851 in view of Romano et al. WO 2011/063952 A1, as evidenced Moon et al. Cell Metab. 2012, 15, 240-246.
Drincic et al. teach “[o]besity is associated with low 25-hydroxyvitamin D [25(OH)D] levels. Accordingly, it has been recommended that vitamin D replacement therapy be adjusted according to body size to achieve the desired serum 25(OH)D concentrations.” Drincic 4845 (left column). See, e.g., page 4848 (right column) for dosaging requirements of vitamin D3.
Drincic et al. does not teach directly administering 25(OH)D, but rather vitamin D3 (e.g., p. 4847, Table 1); however, since vitamin D3 can be administered in various forms according to Romano, it would have been obvious to a PHOSITA to administer 25(OH)D instead of vitamin D3.
Romano teaches “[v]itamin D deficiency [] leads to decreased bone mineralization, [] an increase of parathyroid hormone (PTH), which in turn causes an increase in osteoclastic activity and loss of calcium from bone.” Page 5, lines 15-18. Romano provides a method for intramuscular or subcutaneous administration of a formulation having a vitamin D concentration between 600 and 720,000 IU/mL that “was able to overcome all difficulties” of previous intramuscular and/or subcutaneous formulations. Page 8, lines 8-31. One advantage is the “absorption of the vitamin components from the injection site was faster and more complete with respect to pure organic solutions.” Page 8, lines 32-37. Additional benefits include “increased efficacy and reduced renal toxicity.” Page 9, lines 6-9. Romano further teaches that various forms of vitamin D can be used, including “its hydroxylated forms such as 25-hydroxycalciferol (calcifediol, a not fully “activated” form but already with intrinsic activity)” which “can be used at doses 100 times lower”.  Page 10, lines 3-7.
Compared to instant claims 10, 23 and 27, Drincic et al. teaches a method of treating a symptom of obesity, namely vitamin D deficiency, by administering vitamin D3 instead of administering 25(OH)D as instantly claimed. However, since vitamin D3 can be also administered in the hydroxylated form of 25(OH)D according to Romano, a PHOSITA would have found it obvious to administer 25(OH)D, instead of vitamin D3, to an obese subject suffering from vitamin D deficiency. A PHOSITA would have been motivated to use Romano’s injectable formulation not only due to the reported benefits such as improved efficacy, faster absorption, and decreased renal failure, but also because 25(OH)D “can be used at doses 100 times lower” than vitamin D3. Romano Page 10, lines 3-7.  As such a PHOSITA would have had a reasonable expectation that Romano’s injectable formulation comprising 25(OH)D would provide a desired therapeutic effect of ameliorating vitamin D deficiency in a subject.
In conclusion, the cited prior art renders obvious the instant method for treating a metabolic disease in a subject in need thereof, comprising administering 25(OH)D, 
wherein the disease is obesity, and
wherein SREBP hyper-activation is inherently inhibited by 25(OH)D because 25(OH)D is a SREBP inhibitor as evidenced by the instant specification paragraphs 12-13. Furthermore, obesity is associated with diabetes, wherein insulin resistance leads to elevated levels of SREBPs as evidenced by Moon et al. (p. 240, Summary).


Conclusion  
No claims are allowed.


Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626